December 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          TERRI NGUYEN, Appellant

NO. 14-15-00861-CV                          V.

                   SERGIO ANDRES MONTOYA, Appellee
                    ________________________________

      Today the Court heard its own motion to dismiss this appeal. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Terri Nguyen.


      We further order this decision certified below for observance.